Exhibit 10.1

[Dealer address]

 

To:

  

The RealReal, Inc.

55 Francisco Street Suite 600

San Francisco, CA 94133

From:

  

[Dealer]

Re:

  

Base Capped Call Transaction

Date:

  

June 18, 2020

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
The RealReal, Inc., a Delaware corporation (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine, and (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer, (a) with a Threshold Amount” of 3% of the
shareholders’ equity of [Dealer] on the Trade Date, (b) “Specified Indebtedness”
having the meaning set forth in Section 14 of the Agreement, except that it
shall not include any obligation in respect of deposits received in the ordinary
course of Dealer’s banking business, (c) the phrase “, or becoming capable at
such time of being declared,” shall be deleted from clause (1) of such
Section 5(a)(vi) of the Agreement, and (d) the following sentence shall be added
to the end of Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing,
a default under subsection (2) hereof shall not constitute an Event of Default
if (i) the default was caused solely by error or omission of an administrative
or operational nature; (ii) funds were available to enable the relevant party to
make payment when due; and (iii) the payment is made within two (2) Local
Business Days of such party’s receipt of written notice of its failure to
pay.”).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

1



--------------------------------------------------------------------------------

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   June 18, 2020.

Effective Date:

   June 22, 2020, or such other date as agreed by the parties in writing.

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Options and Expiration Date set forth in Annex A to this Confirmation. The
exercise, valuation and settlement of the Transaction will be effected
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Option Style:

   “European”, as described under “Procedures for Exercise” below.

Option Type:

   Call.

Seller:

   Dealer.

Buyer:

   Counterparty.

Shares:

   Common Stock of Counterparty, par value USD$0.00001 (Ticker Symbol: “REAL”).

Number of Options:

   For each Component, as provided in Annex A to this Confirmation.

Option Entitlement:

   One Share Per Option.

Strike Price:

   USD 17.7735.

Cap Price:

   USD 27.8800; provided that in no event shall the Cap Price be reduced to an
amount less than the Strike Price in connection with any adjustment by the
Calculation Agent under this Confirmation.

Number of Shares:

   As of any date, a number of Shares equal to the product of (i) the Number of
Options and (ii) the Option Entitlement.

Premium:

   USD [        ] (Premium per Option approximately USD [    ]); Dealer and
Counterparty hereby agree that notwithstanding anything to the contrary herein
or in the Agreement, following the payment of the Premium, in the event that
(a) an Early Termination Date (whether as a result of an Event of Default or a
Termination Event) (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement that is within the Counterparty’s
control) occurs or is designated with respect to the Transaction and, as a
result, Counterparty owes to Dealer the amount calculated under Section 6(d) and
Section 6(e) or otherwise under the Agreement with respect to the Transaction or
(b) Counterparty owes to Dealer, pursuant to Sections 12.2, 12.3, 12.6, 12.7,
12.8 or 12.9 of the Equity Definitions or otherwise under the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

Premium Payment Date:

   The Effective Date.

 

2



--------------------------------------------------------------------------------

Exchange:

   The NASDAQ Global Select Market.

Related Exchange:

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.

Procedures for Exercise:

  

Expiration Time:

   The Valuation Time.

Expiration Date:

   For any Component, as provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Valid Day, the next following Scheduled Valid Day that
is not already an Expiration Date for another Component); provided that if that
date is a Disrupted Day, the Expiration Date for such Component shall be the
first succeeding Scheduled Valid Day that is not a Disrupted Day and is not or
is not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that in no event shall the
Expiration Date be postponed to a date later than the Final Termination Date
and, notwithstanding anything to the contrary in this Confirmation or the Equity
Definitions, the Relevant Price for an Expiration Date that is the Final
Termination Date and also a Disrupted Day shall be the prevailing market value
per Share determined by the Calculation Agent in a good faith and commercially
reasonable manner. Notwithstanding the foregoing and anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine in a good faith and commercially
reasonable manner that such Expiration Date is a Disrupted Day only in part, in
which case the Calculation Agent shall make commercially reasonable adjustments
to the Number of Options for the relevant Component for which such day shall be
the Expiration Date, shall designate the Scheduled Valid Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Options for such Component and may determine in a good faith
and commercially reasonable manner the Relevant Price based on transactions in
the Shares on such Disrupted Day taking into account the nature and duration of
such Market Disruption Event on such day. Any Scheduled Valid Day on which, as
of the date hereof, the Exchange is scheduled to close prior to its normal close
of trading shall be deemed not to be a Scheduled Valid Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Valid Day is
scheduled following the date hereof, then such Scheduled Valid Day shall be
deemed to be a Disrupted Day in full. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.

Final Termination Date:

   August 8, 2025.

Automatic Exercise:

   Applicable; which means that the Number of Options for the relevant Component
will be deemed to be automatically exercised at the Expiration Time on the
Expiration Date for such Component if at such time such Component is
In-the-Money, unless Buyer notifies Seller (in writing) prior to the Expiration
Time on such Expiration Date that it does not wish Automatic Exercise to occur
with respect to such Component, in which case Automatic Exercise will not apply
with respect to such Component. “In-the-Money” means, in respect of any
Component, that the Relevant Price on the Expiration Date for such Component is
greater than the Strike Price for such Component.

 

3



--------------------------------------------------------------------------------

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in a good faith and commercially
reasonable manner.

Valuation Date:

   For any Component, the Expiration Date therefor.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Settlement Terms:

  

Settlement Method Election:

  

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that
(i) Counterparty is not in possession of any material non-public information
regarding Counterparty or the Shares, and (ii) such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder in respect of such
election.

Electing Party:

   Counterparty.

Settlement Method Election Date:

   The second Scheduled Valid Day prior to the scheduled Expiration Date for the
Component with the earliest scheduled Expiration Date.

Default Settlement Method:

   Net Share Settlement.

Net Share Settlement:

  

With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the relevant Settlement Date for such Component, a number of
Shares (the “Net Share Settlement Amount”) equal to (i) the Daily Option Value
on the Expiration Date of such Component divided by (ii) the Relevant Price on
such Expiration Date.

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the Expiration Date of such Component.

 

4



--------------------------------------------------------------------------------

Cash Settlement:

   With respect to any Component, if Cash Settlement is applicable to the
Options exercised or deemed exercised hereunder, in lieu of Section 8.1 of the
Equity Definitions, Dealer will pay to Counterparty, on the relevant Settlement
Date for each such Option, an amount of cash (the “Cash Settlement Amount”)
equal to the Daily Option Value on the Expiration Date of such Component.

Delivery Obligation:

   For any Settlement Date, the Net Share Settlement Amount or the Cash
Settlement Amount payable or deliverable on such Settlement Date.

Daily Option Value:

   For any Component, an amount equal to (i) the Number of Options in such
Component, multiplied by (ii) (A) the lesser of the Relevant Price on the
Expiration Date of such Component and the Cap Price, minus (B) the Strike Price
on such Expiration Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such
Component shall be deemed to be zero. In no event will the Daily Option Value be
less than zero.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange. If the Shares are not listed,
quoted or traded on any U.S. securities exchange or any other market, “Valid
Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the Exchange. If the Shares are
not listed, quoted or traded on any U.S. securities exchange or any other
market, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or other day on which banking
institutions are authorized or required by law, regulation or executive order to
close or be closed in the State of New York.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “REAL <equity> AQR” (or its
equivalent successor if such page is not available) (the “VWAP”) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method substantially similar to the method for
determining the VWAP). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Date:

   For all Components of the Transaction, the date one Settlement Cycle
immediately following the Expiration Date for the Component with the latest
scheduled Expiration Date.

Settlement Currency:

   USD.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settlement.”

 

5



--------------------------------------------------------------------------------

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions, obligations and limitations arising from Counterparty’s status
as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that the parties agree that (x) open
market Share repurchases at prevailing market price and (y) Share repurchases
through a dealer pursuant to accelerated share repurchases, forward contracts or
similar transactions (including, without limitation, any discount to average
VWAP prices) that are entered into at prevailing market prices, in a
commercially reasonable manner, and in accordance with customary market terms
for transactions of such type to repurchase the Shares shall not be considered
Potential Adjustment Events; provided, further, that, the entry into any such
accelerated share repurchase transaction, forward contract or similar
transaction described in the immediately preceding proviso shall constitute a
Potential Adjustment Event to the extent that, after giving effect to such
transaction, either (i) the aggregate number of Shares repurchased during the
term of the Transaction pursuant to all such transactions described in the
immediately preceding proviso would exceed the greater of 20% of the number of
Shares outstanding (x) as of the Trade Date and (y) as set forth in
Counterparty’s most recent quarterly report on Form 10-Q, in each case, as
determined by Calculation Agent; or (ii) the aggregate number of Shares
repurchased during any 12 month period during the term of the Transaction
pursuant to all such transactions described in the immediately preceding proviso
would exceed 10% of the number of Shares outstanding immediately prior to the
date of such repurchase, as determined by Calculation Agent.

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
(a) the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors)” and (b) the following phrase shall be inserted immediately prior to
the period: “and (iii) of a corporation organized under the laws of the United
States, any State thereof or the District of Columbia that (x) also becomes
Counterparty under the Transaction or (y) agrees to be subject to Sections 8(d)
and 8(e) of the Confirmation governing the Transaction, in either case,
following such Merger Event or Tender Offer”.

Merger Events:

   Applicable.

 

6



--------------------------------------------------------------------------------

Consequences of Merger Events:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment.

(b)     Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

(c)     Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.

Tender Offer:

   Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Counterparty” in the
third and fourth line thereof with “(a) greater than 20% and less than 100% of
the outstanding Shares of the Counterparty”. In addition, Section 12.1(e) of the
Equity Definitions shall be amended by replacing “voting shares” in the first
line thereof with “Shares” and Section 12.1(l) of the Equity Definitions shall
be amended by replacing “voting shares” in the fifth line thereof with “Shares”.

Consequences of Tender Offers:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment.

(b)     Share-for-Other:

   Modified Calculation Agent Adjustment.

(c)     Share-for-Combined:

   Modified Calculation Agent Adjustment.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the phrase “exercise,
settlement, payment or any other terms of the Transaction (including, without
limitation, the spread)” shall be replaced with the phrase “Cap Price (provided
that in no event shall the Cap Price be less than the Strike Price)” and the
words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent shall, in good faith and a
commercially reasonable manner, determine whether the relevant Announcement
Event has had a material economic effect on the Transaction and, if so, shall
adjust the Cap Price accordingly in a commercially reasonable manner and to
account solely for changes in stock price, volatility, expected dividends,
interest rates, stock loan rate, value of any commercially reasonable hedge
positions in connection with the Transaction, and liquidity relevant to the
Shares or to such Transaction on one or more occasions on or after the date of
the Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be adjusted to

 

7



--------------------------------------------------------------------------------

   be less than the Strike Price. An Announcement Event shall be an
“Extraordinary Event” for purposes of the Equity Definitions, to which Article
12 of the Equity Definitions is applicable; provided further that upon the
Calculation Agent making an adjustment, determined in a commercially reasonable
manner, to the Cap Price upon any Announcement Event, then the Calculation Agent
shall make an adjustment in a commercially reasonable manner to the Cap Price
upon any announcement regarding the same event that gave rise to the original
Announcement Event regarding the abandonment of any such event to the extent
necessary to reflect the economic effect of such subsequent announcement on the
Transaction (provided that in no event shall the Cap Price be less than the
Strike Price).

Announcement Event:

   (i) The public announcement (whether by Counterparty (or any of its
subsidiaries or affiliates) or a Valid Third Party Entity) of any transaction or
event, including any intention to enter into such a transaction or event, that,
if completed, would constitute a Merger Event or Tender Offer, (ii) the public
announcement (whether by Counterparty (or any of its subsidiaries or affiliates)
or a Valid Third Party Entity) of any potential acquisition or disposition by
Counterparty and/or its subsidiaries where the consideration exceeds 30% of the
market capitalization of the Counterparty as of the date of such announcement
(an “Acquisition Transaction”), (iii) the public announcement (whether by
Counterparty (or any of its subsidiaries or affiliates) or a Valid Third Party
Entity) of an intention by Counterparty or such Valid Third Party Entity to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, a Merger Event, Tender Offer or Acquisition
Transaction, or (iv) any subsequent public announcement (whether by Counterparty
or a Valid Third Party Entity) of a change to a transaction or intention that is
the subject of an announcement of the type described in clause (i), (ii) or
(iii) of this sentence (including, without limitation, a new announcement
relating to such a transaction or intention or the announcement of a withdrawal
from, or the abandonment or discontinuation of, such a transaction or intention,
whether or not by the same party); provided that, for the avoidance of doubt,
the occurrence of an Announcement Event with respect to any transaction or
intention shall not preclude the occurrence of a later Announcement Event with
respect to such transaction or intention.

Valid Third Party Entity:

   In respect of any transaction, any third party that the Calculation Agent
determines has a bona fide intent to enter into or consummate such transaction
(it being understood and agreed that in determining whether such third party has
such a bona fide intent, the Calculation Agent may take into consideration the
effect of the relevant announcement by such third party on the Shares and/or
options relating to the Shares and if such effect is material, may deem such
third party to have a bona fide intent to enter into or consummate such
transaction).

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

8



--------------------------------------------------------------------------------

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof, (iii) by, immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date assuming Hedging Party
maintains a commercially reasonable hedge position”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof.

(b) Failure to Deliver:

   Applicable.

(c) Insolvency Filing:

   Applicable.

(d) Hedging Disruption:

   Applicable; provided that (i) Section 12.9(a)(v) of the Equity Definitions is
hereby amended by inserting the following sentence at the end of such Section:
“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and
(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

(e) Increased Cost of Hedging:

   Not Applicable.

Hedging Party:

   Dealer.

 

9



--------------------------------------------------------------------------------

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that all
calculations and determinations made by the Determining Party shall be made in
good faith and in a commercially reasonable manner; provided further that, upon
receipt of written request from Counterparty, the Determining Party shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, in a commonly used file format for the storage and manipulation of
financial data, but without disclosing Determining Party’s proprietary models or
other information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within three
(3) Exchange Business Days from the receipt of such request.

Non-Reliance:

   Applicable.

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable.

Additional Acknowledgments:

   Applicable.

3. Calculation Agent: Dealer; provided that, following the occurrence and during
the continuance of an Event of Default of any of the types described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party, Counterparty shall have the right to designate a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives
to act, during the period commencing on the date such Event of Default occurred
and ending on the Early Termination Date with respect to such Event of Default,
as the Calculation Agent.

All calculations and determinations made by the Calculation Agent shall be made
in good faith and in a commercially reasonable manner; provided that, upon
receipt of written request from Counterparty, the Calculation Agent shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within three
(3) Exchange Business Days from the receipt of such request.

4. Account Details:

Dealer Payment Instructions:

[                ]

Counterparty Payment Instructions: To be advised.

5. Offices:

The Office of Dealer for the Transaction is: [                ]

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

10



--------------------------------------------------------------------------------

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

 

To:   The RealReal, Inc.   55 Francisco Street, Suite 600   San Francisco, CA
94133 Attention:   Todd Suko, Chief Legal Officer   Steve Lo, Chief Accounting
Officer   Matt Gustke, Chief Financial Officer Telephone No.:   (855) 435-5893
Email:   todd.suko@therealreal.com   steve.lo@therealreal.com  
matt.gustke@therealreal.com

(b) Any and all notices, demands, or communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent at the following address:

[            ]

For the avoidance of doubt, any notice or other communication delivered by
electronic messaging system, e-mail or facsimile message shall be deemed to be
“in writing.”

7. Representations, Warranties and Agreements:

(a) Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”) dated as of
June 10, 2020, among Counterparty, [            ], [            ] and
[            ], as representatives of the initial purchasers party thereto, are
true and correct and are hereby deemed to be repeated to Dealer as if set forth
herein.

(b) In addition to the representations and warranties in the Purchase Agreement,
the Agreement and those contained elsewhere herein, Counterparty represents and
warrants to and for the benefit of, and agrees with, Dealer as follows:

(i) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(ii) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

(iii) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under applicable
securities laws.

 

11



--------------------------------------------------------------------------------

(iv) On the Trade Date (A) none of Counterparty and its officers and directors
is aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission (the “SEC”) pursuant to the Exchange Act when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(v) On the Trade Date, (A) the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), and (B) Counterparty is not engaged in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in Rules
101(b)(10) and 102(b)(7) or Rule 102(c)(1)(i) of Regulation M.

(vi) On the Trade Date, neither Counterparty nor any “affiliated purchaser” (as
defined in Rule 10b-18 of the Exchange Act) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

(vii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(viii) Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(ix) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction.

(x) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

(xi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(xii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the aggregate Number of Shares for
the Transaction in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(xiii) To Counterparty’s knowledge, no U.S. state or local law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including FINRA) arising from
Dealer’s status as a regulated entity under applicable law.

 

12



--------------------------------------------------------------------------------

(xiv) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least $50 million.

(xv) The assets of Counterparty do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended, the Department of
Labor Regulations promulgated thereunder or similar law.

(c) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(d) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(e) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(f) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date, in
substantially the form attached hereto as Annex B.

(g) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

(h) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

8. Other Provisions:

(a) Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a commercially reasonable
manner, that such further division would be necessary or advisable to preserve
Dealer’s

 

13



--------------------------------------------------------------------------------

commercially reasonable hedging or hedge unwind activity with respect to the
Transactions in light of existing liquidity conditions or to enable Dealer to
effect purchases or sell Shares or enter into swap or other derivatives
transactions with respect to Shares in connection with its commercially
reasonable hedging, hedge unwind or settlement activity with respect to the
Transaction in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be compliant and consistent with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures, generally applicable to transactions of the type of the
Transactions; provided that in no event shall any Expiration Date for any
Component be postponed to a date later than the Final Termination Date.

(b) Additional Termination Events. (i) Promptly (but in any event within five
(5) Scheduled Trading Days) following any repurchase, redemption or conversion
of any of the Counterparty’s 3.00% Convertible Senior Notes due 2025 (the
“Convertible Notes”) issued pursuant to the Counterparty’s indenture (the
“Indenture”) to be dated June 15, 2020 between the Counterparty and
[            ], as trustee, Counterparty shall notify Dealer in writing of
(i) such repurchase, redemption or conversion, (ii) the number of Convertible
Notes so repurchased, redeemed or converted and (iii) the number of Shares
underlying each USD 1,000 principal amount of Convertible Notes (any such
notice, a “Note Repurchase Notice” and any such event, a “Repurchase Event”);
provided that any “Repurchase Notification” delivered to Dealer pursuant to the
Base Capped Call Transaction Confirmation letter agreement dated June 10, 2020
between Dealer and Counterparty (the “Base Call Option Confirmation”) shall be
deemed to be a Repurchase Notification pursuant to this Confirmation and the
terms of such Repurchase Notification shall apply, mutatis mutandis, to this
Confirmation. Notwithstanding anything to the contrary in this Confirmation, the
occurrence of any Repurchase Event shall constitute an Additional Termination
Event as provided in this paragraph. Upon the occurrence of any Repurchase
Event, Dealer shall promptly designate an Exchange Business Day following the
earlier of (i) receipt of any Note Repurchase Notice and (ii) Dealer’s knowledge
of such Repurchase Event, as an Early Termination Date with respect to the
portion of this Transaction corresponding to a number of Options (the
“Repurchase Options”) equal to the lesser of (A) (x) the aggregate number of
Shares underlying the Convertible Notes subject to such Repurchase Event minus
(y) the number of “Repurchase Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes (and for purposes
of determining whether any Options under this Confirmation or under the Base
Call Option Confirmation will be among the Repurchase Options hereunder or
under, and as defined in, the Base Call Option Confirmation, the number of
Convertible Notes subject to such Repurchase Event shall be allocated first to
the Base Call Option Confirmation until all Options thereunder are exercised or
terminated) and (B) the aggregate Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the aggregate
Number of Options shall be reduced by the number of Repurchase Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and an aggregate Number of Options equal to the number of Repurchase
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction.

(ii) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within the Counterparty’s control), and if
Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii) and
6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of the
Equity Definitions (any such amount, a “Payment Obligation”), then Dealer shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) unless (a) Counterparty gives

 

14



--------------------------------------------------------------------------------

irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) as of the date of such election, Counterparty
represents that is not in possession of any material non-public information
regarding Counterparty or the Shares, and that such election is being made in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws, and (c) Dealer agrees, in its commercially reasonable
discretion, to such election, in which case the provisions of Section 12.7 or
Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent in a
commercially reasonable manner, equal to the Payment Obligation divided by the
Share Termination Unit Price. The Calculation Agent shall in a commercially
reasonable manner adjust the Share Termination Delivery Property by replacing
any fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price:    The value of
property contained in one Share Termination Delivery Unit, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Delivery Unit Price the Calculation Agent may
consider the market price of the Share Termination Delivery Units and/or the
purchase price paid in connection with the commercially reasonable purchase of
Share Termination Delivery Property. Share Termination Delivery Unit:    One
Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent. Failure to Deliver:    Applicable. Other Applicable
Provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled”

 

15



--------------------------------------------------------------------------------

   shall be read as references to “Share Termination Settled” and all references
to “Shares” shall be read as references to “Share Termination Delivery Units”.
“Share Termination Settled” in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered offering
for companies of a similar size in a similar industry, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities for companies of a similar size in a similar industry, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty in
customary form for registered offerings of equity securities for companies of a
similar size in a similar industry, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities for companies of a similar size in a similar industry and
(E) afford Dealer a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities for companies of a similar size in a similar
industry; provided, however, that, if Counterparty elects clause (i) above but
Dealer, in its commercially reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this Section 8(d) shall apply at the
election of Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares
in a private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of companies of a similar size in a similar
industry, in form and substance commercially reasonably satisfactory to Dealer
using commercially reasonable efforts to include customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements of equity
securities of companies of a similar size in a similar industry, as is
commercially reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its good faith and commercially reasonable judgment, to compensate
Dealer for any commercially reasonable customary liquidity discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); provided that no “comfort letter” or accountants’ consent
shall be required to be delivered in connection with any private placements or
(iii) purchase the Hedge Shares from Dealer at the Relevant Price on such
Exchange Business Days, and in the amounts and at such time(s), commercially
reasonably, requested by Dealer.

(e) Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the number of outstanding Shares would
be (i) less than [            ] (in the case of the first such notice) and
(ii) thereafter more than [            ] less than the number of Shares included
in the immediately preceding Repurchase Notice; provided that, with respect to
any repurchase of Shares pursuant to a plan under Rule 10b5-1 under the Exchange
Act, Counterparty may elect to satisfy such requirement by promptly giving
Dealer written notice of entry into such plan, the maximum number of Shares that
may be purchased thereunder and the approximate dates or periods during which
such repurchases may occur (with such maximum deemed repurchased on the date of
such notice for purposes of this Section 8(e). In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses (including losses
relating to the Dealer’s commercially reasonable hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from commercially reasonable
hedging activities or cessation of commercially reasonable hedging activities
and any losses in connection therewith with respect to the Transaction), claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become

 

16



--------------------------------------------------------------------------------

subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act or under any U.S. state or federal law,
regulation or regulatory order, in each case relating to or arising out of such
failure. If for any reason the foregoing indemnification is unavailable to any
Indemnified Party or insufficient to hold harmless any Indemnified Party, then
Counterparty shall contribute, to the maximum extent permitted by law, to the
amount paid or payable by the Indemnified Party as a result of such loss, claim,
damage or liability. In addition, Counterparty will reimburse any Indemnified
Party for all commercially reasonable expenses (including commercially
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty, in each case relating to or arising
out of such failure. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer. Counterparty will not
be liable under this indemnity provision to the extent any loss, claim, damage,
liability or expense has resulted directly from Dealer’s gross negligence or
willful misconduct.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign its rights and obligations
hereunder, in whole or in part, to (A) without Counterparty’s consent, to any
affiliate of Dealer with a rating for its long-term, unsecured and
unsubordinated indebtedness at least equivalent to Dealer’s (or its guarantor’s)
rating at the time of such transfer or assignment or whose obligations would be
guaranteed by Dealer or its ultimate parent or (B) with Counterparty’s consent
(such consent not to be unreasonably withheld or delayed), any person, or any
person whose obligations would be guaranteed by another person with a rating for
its long-term, unsecured and unsubordinated indebtedness of not less than A3
from Moody’s Investor Service, Inc. or its successor or A- from Standard and
Poor’s Rating Group, Inc. or its successor (any such affiliate or other person,
a “Designated Transferee”); provided further that (i) Dealer will notify
Counterparty in writing prior to any proposed transfer or assignment to a
Designated Transferee, (ii) as a result of any such transfer or assignment,
Counterparty will not be required to pay the Designated Transferee of such
rights or obligations on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than the amount, if any, that Counterparty would have been
required to pay Dealer in the absence of such transfer or assignment and
(iii) the Designated Transferee shall provide Counterparty with a complete and
accurate U.S. Internal Revenue Service Form W-9 or W-8 (as applicable) prior to
becoming a party to the Transaction. If at any time at which (1) the Equity
Percentage exceeds 9.0% or (2) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any applicable business combinations statute or other federal, state or local
law, rule, regulation or regulatory order or organizational documents or
contracts of Counterparty applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Restrictions and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), if Dealer, in its commercially reasonable discretion, is
unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after its commercially reasonable efforts on
pricing and terms and within a time period reasonably acceptable to Dealer such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Valid Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
no longer exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of

 

17



--------------------------------------------------------------------------------

its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the commercially reasonable conditions
that Dealer may impose including, but not limited, to the following conditions:

(A) with respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested and reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all commercially reasonable costs and
expenses, including commercially reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

(g) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer determines
reasonably and in good faith that the number of Shares required to be delivered
to Counterparty hereunder on any Settlement Date would result in an Excess
Ownership Position, then Dealer may, by notice to Counterparty prior to such
Settlement Date (a “Nominal Settlement Date”), elect to deliver any Shares due
to be delivered on two or more dates (each, a “Staggered Settlement Date”) or at
two or more times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date) or delivery times and how it
will allocate the Shares it is required to deliver under “Delivery Obligation”
(above) among the Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; provided that in no event shall any Staggered
Settlement Date be a date later than the Final Termination Date.

 

18



--------------------------------------------------------------------------------

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale of the Additional Securities (as defined
in the Purchase Agreement) is not consummated pursuant to the Purchase Agreement
for any reason by the close of business in New York on June 22, 2020 (or such
later date as agreed upon by the parties) (such date or such later date as
agreed upon being the “Accelerated Unwind Date”), the Transaction shall
automatically terminate on the Accelerated Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
under the Transaction shall be cancelled and terminated and (ii) each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Accelerated Unwind Date.

(l) Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:

(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;

(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: “(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner,

 

19



--------------------------------------------------------------------------------

to any one or more of:” and the portion of such sentence immediately preceding
clause (ii) thereof is hereby amended by deleting the words “diluting or
concentrative” and the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing such latter phrase
with the words “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A), (iv) and (v), no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii) (vi) and (vii), adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)”;

(iii) Section 11.2(a) of the Equity Definitions is hereby amended by
(1) deleting the words “in the determination of the Calculation Agent, a
diluting or concentrative effect” and replacing these words with “in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect”; and (2) adding at the end thereof “; provided that such event is not
based on (i) an observable market, other than the market for Counterparty’s own
stock or (ii) an observable index, other than an index calculated and measured
solely by reference to Counterparty’s own operations”;

(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Issuer that in the
commercially reasonable judgment of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options of the Shares;
provided that such corporate event involving the Issuer is not based on (a) an
observable market, other than the market for Counterparty’s own stock or (b) an
observable index, other than an index calculated and measured solely by
reference to Counterparty’s own operations.”;

(v) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) inserting “(1)” immediately following the word “means” in the first line
thereof and (2) inserting immediately prior to the semi-colon at the end of
subsection (B) thereof the following words: “or (2) the occurrence of any of the
events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer”;

(vi) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five (5) Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”;

(vii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section; and

(viii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
(1) adding the word “or” immediately before subsection “(B)”, (2) deleting the
comma at the end of subsection (A), (3) deleting subsection (C) in its entirety,
(4) deleting the word “or” immediately preceding subsection (C) and (5)
replacing the words “either party” in the last sentence of such Section with
“the Hedging Party”.

(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(o) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

20



--------------------------------------------------------------------------------

(p) Notice of Certain Other Events. Counterparty covenants and agrees that:

(i) promptly following the public announcement of the results of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, Counterparty shall give Dealer written notice of the weighted
average of the types and amounts of consideration received by holders of Shares
upon consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

(ii) (A) Counterparty shall give Dealer commercially reasonable advance (but in
no event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

(q) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.

(r) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(s) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(t) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(u) Tax Matters. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8 or Form W-9 (or successor thereto). Such forms or documents
shall be delivered upon (i) execution of this Confirmation, and (ii) reasonable
request of the other party.

(v) CARES Act. Counterparty represents and warrants that it and any of its
subsidiaries has not applied, and shall not until after the first date on which
no portion of the Transaction remains outstanding following any final exercise
and settlement, cancellation or early termination of the Transaction, apply, for
a loan, loan guarantee, direct loan (as that term is defined in the Coronavirus
Aid, Relief and Economic Security Act (the “CARES Act”)) or other investment, or
to receive any financial assistance or relief under any program or facility
(collectively “Financial Assistance”) that (i) is established under applicable
law (whether in existence as of the Trade Date or subsequently enacted, adopted
or amended), including without limitation the CARES Act and the Federal Reserve
Act, as amended, and (ii) (A) requires under applicable law (or any regulation,
guidance, interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) as a condition of such Financial
Assistance, that Counterparty comply with any requirement not to, or otherwise
agree, attest, certify or warrant that it has not, as of the date specified in
such condition, repurchased, or will not repurchase, any equity security of
Counterparty, and that it has not, as of the date specified in the condition,
made a capital distribution or will make a capital distribution, or (B) where
the terms of the Transaction would cause Counterparty under any circumstances to
fail to satisfy any condition for application for or receipt or retention of the
Financial Assistance (collectively “Restricted Financial Assistance”); provided,
that Counterparty may apply for Restricted Financial Assistance if Counterparty
either (x) determines based on the advice of outside counsel of national
standing that the terms of the Transaction would not cause Counterparty to fail
to satisfy any condition for application for or receipt or retention of such
Financial Assistance based on the terms of the program or facility as of the
date of such advice or (y) delivers to Dealer evidence or other guidance from a
governmental authority with jurisdiction for such program or facility that the
Transaction is permitted under such program or facility (either by specific
reference to the Transaction or by general reference to transactions with the
attributes of the Transaction in all relevant respects).

 

21



--------------------------------------------------------------------------------

(w) U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Stay Protocol”), the terms of the Stay
Protocol are incorporated into and form a part of the Agreement, and for such
purposes the Agreement shall be deemed a Protocol Covered Agreement, the Dealer
entity that is a party to the Agreement (“Dealer”) shall be deemed a Regulated
Entity and the other entity that is a party to the Agreement (“Counterparty”)
shall be deemed an Adhering Party; (ii) to the extent that prior to the date
hereof the parties have executed a separate agreement the effect of which is to
amend the qualified financial contracts between them to conform with the
requirements of the QFC Stay Rules (the “Bilateral Agreement”), the terms of the
Bilateral Agreement are incorporated into and form a part of the Agreement, and
for such purposes the Agreement shall be deemed a Covered Agreement, Dealer
shall be deemed a Covered Entity and Counterparty shall be deemed a Counterparty
Entity; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request), the effect of
which is to amend the qualified financial contracts between the parties thereto
to conform with the requirements of the QFC Stay Rules, are hereby incorporated
into and form a part of the Agreement, and for such purposes the Agreement shall
be deemed a “Covered Agreement,” Dealer shall be deemed a “Covered Entity” and
Counterparty shall be deemed a “Counterparty Entity.” In the event that, after
the date of the Agreement, both parties hereto become adhering parties to the
Stay Protocol, the terms of the Stay Protocol will replace the terms of this
paragraph. In the event of any inconsistencies between the Agreement and the
terms of the Stay Protocol, the Bilateral Agreement or the Bilateral Terms
(each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms will govern.
Terms used in this paragraph without definition shall have the meanings assigned
to them under the QFC Stay Rules. For purposes of this paragraph, references to
“the Agreement” include any related credit enhancements entered into between the
parties or provided by one to the other. In addition, the parties agree that the
terms of this paragraph shall be incorporated into any related covered affiliate
credit enhancements, with all references to Dealer replaced by references to the
covered affiliate support provider. “QFC Stay Rules” means the regulations
codified at 12 C.F.R. 252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8,
which, subject to limited exceptions, require an express recognition of the
stay-and-transfer powers of the FDIC under the Federal Deposit Insurance Act and
the Orderly Liquidation Authority under Title II of the Dodd Frank Wall Street
Reform and Consumer Protection Act and the override of default rights related
directly or indirectly to the entry of an affiliate into certain insolvency
proceedings and any restrictions on the transfer of any covered affiliate credit
enhancements.

(x) [Dealer Boilerplate. Insert additional Dealer boilerplate, if applicable]

(signature page follows)

 

22



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

Yours faithfully, [            ] By:  

 

  Name:   Title:

 

23



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

   Agreed and Accepted By:    THE REALREAL, INC. By   

 

   Name:    Title:

 

24



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number

  

Number of Options

  

Expiration Date

1

     

2

     

3

     

4

     

5

     

6

     

7

     

8

     

9

     

10

     

11

     

12

     

13

     

14

     

15

     

16

     

17

     

18

     

19

     

20

     

21

     

22

     

23

     

24

     

25

     

26

     

27

     

28

     

29

     

30

     

31

     

32

     

33

     

34

     

35

     

36

     

37

     

38

     

39

     

40

     

 

25